Pee Cüeiam.
This is a plaintiff’s rule to show cause why a verdict should not be set aside, as inadequate, and a new trial awarded as to damages. The suit arose out of a collision between cars owned and driven by the parties to the suit near Somerville on November 20th, 1929. The plaintiff sought to recover for damage to his ear, loss of earnings, medical expenses and pain and suffering. The defendant counter-claimed for damage to and loss of use o£ his car. The jury found for the plaintiff in the sum of $350 and against defendant on the counterclaim.
Plaintiff worked by day as a guard in a bank and by night as a boxing instructor at Rutgers. He lost no money at the bank but ivas unable to work at the college for seven weeks. Por this work he was paid $45 per week. This would amount to $315. The repairs to his car cost him $446.40. He paid a doctor bill of $24. This makes a total loss of $787.40, in addition to which he was entitled to be compensated for the pain and suffering endured.
The verdict of $350 is clearly inadequate, and the rule to show cause is made absolute and a new trial awarded as to damages.